FILED
                            NOT FOR PUBLICATION                              OCT 21 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RONALD EUGENE PIERCE,                             No. 09-35781

              Petitioner - Appellant,             D.C. No. 3:08-cv-00705-MA

  v.
                                                  MEMORANDUM *
J. E. THOMAS, Warden,

              Respondent - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Malcolm F. Marsh, District Judge, Presiding

                       Argued and Submitted October 4, 2010
                                 Portland, Oregon


Before: TASHIMA, PAEZ and CLIFTON, Circuit Judges.

       Ronald Eugene Pierce appeals the district court’s denial of his petition for

writ of habeas corpus under 28 U.S.C. § 2241. Like the district court, we conclude

that because Pierce was already transferred to a residential reentry center (“RRC”)




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
pursuant to 18 U.S.C. § 3624, his claim is moot. Indeed, at this point Pierce is out

of the custody of the Bureau of Prisons altogether. Accordingly, we affirm.

      We are not persuaded that the possibility of modifying the terms of Pierce’s

supervised release pursuant to 18 U.S.C. § 3583(e) constitutes an adequate remedy

preventing the case from being moot. Unlike the petitioners’ claims in Serrato v.

Clark, 486 F.3d 560 (9th Cir. 2007), and Mujahid v. Daniels, 413 F.3d 991 (9th

Cir. 2005), Pierce’s challenge does not implicate over-incarceration concerns.

Time served in an RRC pursuant to 18 U.S.C. § 3624 and 18 U.S.C. § 3621 is

merely a portion of the term of imprisonment, and therefore Pierce’s objection is to

the location of imprisonment and not the length of imprisonment. See 18 U.S.C.

§ 3624(c)(1). Moreover, we conclude that there is no reasonable expectation that

Pierce will be subject to these RRC policies again, and that Pierce’s claims are not

“capable of repetition, yet evading review.” See Cox v. McCarthy, 829 F.2d 800,

803, 804 n.3 (9th Cir. 1987). Pierce’s substantive objections to the RRC policies

are adequately raised in Sacora v. Thomas, Case No. 10-35553.1

      AFFIRMED.




      1
       This case was argued together with Sass v. Thomas, Case No. 09-35830,
and Sacora v. Thomas, Case No. 10-35553.

                                          2